News Release FOR IMMEDIATE RELEASE DATE: February 25, 2010 CONTACT: Robert H. King, R. Scott Horner, President Executive Vice President 856 273 5900 856 273 5900 rking@sterlingnj.com shorner@sterlingnj.com Mount Laurel, NJ, February 25, 2010 Sterling Banks, Inc. is re-issuing this press release, originally issued on January 21, 2010, in order to provide additional disclosure surrounding its determination that the Company’s consolidated financial statements as of and for the three and six months ended June 30, 2009, and for the three and nine months ended September 30, 2009, should not be relied upon. Sterling Banks, Inc. Announces Intention to Restate Prior Reporting Periods Mount Laurel, NJ, February 25, 2010 Sterling Banks, Inc. (NASDAQ: STBK), the bank holding company of Sterling Bank (the “Company”), today announced that the Company intends to restate its earnings for the quarterly and year to date periods ended June30, 2009 and September30, 2009. Based on the findings of a regulatory examination of the Company’s wholly owned subsidiary, Sterling Bank (the “Bank”), the Company has amended its call reports for the quarters ended June30, 2009, and September 30, 2009.The Company will make certain adjustments required in connection with the completion of the examination of the Bank by the Federal Reserve Bank of Philadelphia (the “FRB”) for which the report was provided to the Company in late 2009.As a result of such findings, the Board of Directors of the Company determined on January 14, 2010, that the Company’s consolidated financial statements as of and for the three and six months ended
